DETAILED ACTION
This office action is in response to the initial filing dated October 18, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input information generating unit to generate”,
“a secretion information generating unit to generate”, and
“a parameter adjusting unit to adjust” in claim 1,
“a first correspondence information storage unit to store” in claim 2,
“a second correspondence information storage unit to store” in claim 3,
“an emotion determining unit to determine” in claim 4,
“a second correspondence information storage unit to store” in claim 7, and 
“a control unit to control” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the limitations of claims 1, 4, and 12 are interpreted as a processor according to paragraph [0024] of the filed specification and the limitations of claims 2, 3, and 7 are interpreted as a non-volatile memory according to paragraphs [0017], [0019], and [0024].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 14 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee; US PG Pub #2003/0067486).
As to claim 1, Lee teaches an emotion determining system (Paragraph [0003] teaches an emotion synthesizing apparatus) comprising: 
an input information generating unit to generate, based on detection signals of one or more sensors that are provided to a target object, input information for determining an emotion of the target object (Paragraph [0033] teaches a stimulus sensor for receiving an external stimulus from the outside and sensing the received external stimulus; Paragraph [0037] teaches a controller; Figure 7 shows an endocrine response with amounts of adrenaline, dopamine, noradrenaline, and endorphin); 
a secretion information generating unit to generate, based on the detection signals, secretion information indicating secretion amounts of one or more endocrine substances (Paragraph [0033] teaches a physiological signal generating unit for generating at least one artificial physiological signal in response to the sensed stimulus; Paragraph [0037] teaches a controller); 
a parameter adjusting unit to adjust an operation parameter for determining the emotion from the input information based on the secretion amounts of the one or more endocrine substances indicated by the secretion information (Paragraph [0036] teaches a processor as an emotion generating section for generating a predetermined emotion appropriate to the external stimulus sensed by the stimulus sensor according to a predefined rule; Figure 2 shows the physiological signal is fed to the emotion generating section).  
As to claim 4, depending from the emotion determining system according to claim 1, Lee teaches the system further comprising an emotion determining unit to determine the emotion from the input information using the operation parameter (Figure 2, Item 30; Paragraph [0036]).  
As to claim 5, depending from the emotion determining system according to claim 4, Lee teaches wherein the emotion determining unit determines the emotion using a neural network that receives the input information as an input (Paragraph [0036] teaches an AI processor, serving as a neural network, determining emotion).  
As to claim 12, depending from the emotion determining system according to claim 1, Lee teaches the system further comprising a control unit to control the target object according to the emotion (Paragraph [0038] teaches a motion controller for generating a control signal to control the behavior of a humanoid).  
As to claim 13, Lee teaches a system comprising: 
the emotion determining system according to claim 1 (as seen with respect to claim 1 above); and 
the target object (Paragraphs [0003] and [0038] teach a humanoid).  
As to claim 14, Lee teaches a computer readable medium having a program stored thereon (Paragraphs [0036] and [0076]), wherein 
the program makes a computer execute: 
	generating input information for determining an emotion of a target object based on detection signals of one or more sensors provided to the target object (Paragraph [0033] teaches a stimulus sensor for receiving an external stimulus from the outside and sensing the received external stimulus; Paragraph [0037] teaches a controller; Figure 7 shows an endocrine response with amounts of adrenaline, dopamine, noradrenaline, and endorphin), 
	generating secretion information indicating secretion amounts of one or more endocrine substances based on the detection signals (Paragraph [0033] teaches a physiological signal generating unit for generating at least one artificial physiological signal in response to the sensed stimulus; Paragraph [0037] teaches a controller), and 
	adjusting an operation parameter for determining the emotion from the input information based on the secretion amounts of the one or more endocrine substances indicated by the secretion information (Paragraph [0036] teaches a processor as an emotion generating section for generating a predetermined emotion appropriate to the external stimulus sensed by the stimulus sensor according to a predefined rule; Figure 2 shows the physiological signal is fed to the emotion generating section).

Allowable Subject Matter
Claims 2, 3, and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, suggest, or render obvious the limitations of the objected claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Park et al. (US PG Pub #2014/0171752)
	Kim et al. (US PG Pub #2006/0149428)






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688